14-2103
     Zhu v. Lynch
                                                                                       BIA
                                                                                  Rohan, IJ
                                                                               A200 181 025
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   5th day of June, two thousand fifteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            BARRINGTON D. PARKER,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12
13   JIN WEI ZHU,
14            Petitioner,
15
16                  v.                                               14-2103
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Michael Brown, New York, New York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Acting Assistant
27                                       Attorney General, Civil Division;
28                                       Edward E. Wiggers, Senior Litigation
29                                       Counsel; Nicole J. Thomas-Dorris,
30                                       Trial Attorney, Office of
1                                  Immigration Litigation, United
2                                  States Department of Justice,
3                                  Washington, D.C.
4
5           UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DENIED.

9           Petitioner Jin Wei Zhu, a native and citizen of China, seeks

10   review of a June 3, 2014, decision of the BIA affirming a June

11   25, 2013, decision of an Immigration Judge (“IJ”) denying

12   asylum, withholding of removal, and relief under the Convention

13   Against Torture (“CAT”).     In re Jin Wei Zhu, No. A200 181 025

14   (B.I.A. Jun. 3, 2014), aff’g No. A200 181 025 (Immig. Ct. N.Y.

15   City Jun. 25, 2013).     We assume the parties’ familiarity with

16   the underlying facts and procedural history in this case.

17          We have reviewed the IJ’s decision as supplemented by the

18   BIA.    See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

19   The applicable standards of review are well established.       See

20   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

21   513 (2d Cir. 2009).

22          For asylum applications, like Zhu’s, governed by the REAL

23   ID Act, the agency may, “[c]onsidering the totality of the


                                      2
1    circumstances,” base a credibility finding on “demeanor,

2    candor, or responsiveness of the applicant or witness,” and

3    inconsistencies    and     omissions       in   an   asylum     applicant’s

4    statements   and   other    record       evidence    “without    regard    to

5    whether” they go “to the heart of the applicant’s claim.”

6    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d
7    162, 163-64, 167 (2d Cir. 2008).           The IJ’s determination that

8    Zhu was not credible is supported by substantial evidence.

9        The IJ cited a series of inconsistencies that cast doubt

10   on whether Zhu is actually a practicing Christian.                        The

11   inconsistencies relate to whether Zhu joined a U.S. church, his

12   wife attended his baptism, he and his wife began attending

13   church at the same time, and his wife took baptism classes.

14   Each inconsistency will be considered in turn and is supported

15   by the record.

16       Zhu gave inconsistent evidence about his church attendance

17   in the United States, testifying that he began attending a U.S.

18   church “once a week” in October 2010, but submitting a

19   certificate showing regular attendance beginning in May 2012.

20   Zhu’s explanation, that the certificate he submitted was the

21   version he had renewed in 2012, is not one the fact-finder was


                                          3
1    compelled to credit because it directly conflicted with the

2    language of the certificate.     Majidi v. Gonzales, 430 F.3d 77,

3    80 (2d Cir. 2005).

4        Zhu’s testimony was further undermined by his failure to

5    mention that he attended church in the United States in his

6    asylum application or supporting documents—particularly as his

7    application was filed nine months after he joined a U.S. church.

8    Zhu argues here that his application only discussed past

9    persecution because he believed it was the most important aspect

10   of his claim.      The agency was not compelled to credit this

11   explanation, as his continuing practice was what would cause

12   him fear of future harm.      Id.; see also Xiu Xia Lin, 534 F.3d
13   at 166 n.3.

14       Zhu’s credibility was further undermined by discrepancies

15   between his and his wife’s testimony.     As the agency found, Zhu

16   stated that his wife was not at his baptism, but his wife

17   testified that she was.      Zhu’s explanation that his wife was

18   present but not participating did not actually explain why Zhu

19   testified his wife “did not attend” his baptism.      Majidi, 430
20 F.3d at 80.       Similarly, Zhu and his wife were in conflict

21   regarding   his    wife’s   religious   activities.   Zhu’s   wife


                                      4
1    testified that she attended five (out of ten) baptism classes,

2    including one the day before the hearing; these classes were

3    held after church services that she attended with Zhu.               The

4    agency    reasonably   concluded     that   this   testimony   was   not

5    consistent with Zhu’s statement that his wife had not started

6    taking baptism classes.     Zhu’s explanation that he did not know

7    is implausible in light of the fact that the classes immediately

8    followed church services they attended together.            Id.

9           In addition to the inconsistencies and omission, the

10   agency’s    adverse    credibility     determination   finds   further

11   support in the demeanor finding.         We defer to the conclusion

12   that    Zhu’s   testimony   appeared     “coached    and   memorized,”

13   particularly where, as here, it is supported by the record.          See

14   8 U.S.C. § 1158(b)(1)(B)(iii); Li Hua Lin v. U.S. Dep’t of

15   Justice, 453 F.3d 99, 109 (2d Cir. 2006) (upholding negative

16   demeanor finding where supported by specific instances of

17   inconsistent testimony).      As the IJ pointed out, Zhu was unable

18   to answer questions that departed from the specific testimony

19   he gave.

20          Considering the totality of the circumstances, the IJ’s

21   adverse credibility determination is supported by substantial


                                        5
1    evidence, and the inconsistencies, demeanor problems, and

2    omissions regarding Zhu’s religious practices in the United

3    States cast doubt on the entirety of Zhu’s claim of religious

4    persecution, including his religious practices in China.

5    Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (holding

6    that “a single instance of false testimony may . . . infect the

7    balance of the alien’s uncorroborated or unauthenticated

8    evidence”).    As all of Zhu’s claims shared the same factual

9    predicate,    the   adverse   credibility   determination      is

10   dispositive of asylum, withholding of removal, and CAT relief.

11   Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

12       For the foregoing reasons, the petition for review is

13   DENIED.    As we have completed our review, any stay of removal

14   that the Court previously granted in this petition is VACATED,

15   and any pending motion for a stay of removal in this petition

16   is DISMISSED as moot.    Any pending request for oral argument

17   in this petition is DENIED in accordance with Federal Rule of

18   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

19   34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O=Hagan Wolfe, Clerk



                                    6